                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  at LEXINGTON

Civil Action No. 20-380-HRW


TIMOTHY HAROLD CARRINO,                                           PLAINTIFF,



v.
                                       JUDGMENT


COMMISSIONER OF SOCIAL SECURITY,                                           DEFENDANT.


      In conformity with the Order entered this date and in compliance with Federal Rule of

Civil Procedure 58, IT IS HEREBY ORDERED and ADJUDGED that:


      A.     the administrative decision is AFFIRMED and judgment is entered in favor of the
             Defendant;
      B.     the Plaintiff=s Complaint against the Defendant is DISMISSED WITH
             PREJUDICE and the Plaintiff shall take nothing thereby; and
      C.     this action is STRICKEN from the active docket of the Court.



      This 9th day of July 2021.
